Case: 2:19-cv-00381-EAS-CMV Doc #: 2 Filed: 02/06/19 Page: 1 of 7 PAGEID #: 20

Franklin County Ohio Clerk of Courts of the Common Pleas- 2019 Jan 11 4:19 PAi-19CV000315
CE480 - U89

IN THE COURT OF COMMON PLEAS
GENERAL DIVISION
FRANKLIN COUNTY, OHIO

ASHLEY C. JOHNSON

282 Broadmeadows Blvd., Apt. C

Columbus, OH 43214
PLAINTIFF,

Ve

RYAN LEE, C.P.D. No. 2707,
Columbus Police Department CASE NO.
120 Marcon: Boulevard
Columbus, OH 43215

DEVIN REISER, C.P.D. No. 2823
Columbus Police Department JUDGE
120 Marconi Boulevard
Columbus, OH 43215

DANIEL HARGUS, C.P.D. No. 5050
Columbus Police Department

120 Marconi Boulevard COMPLAINT FOR DAMAGES
Columbus, OH 43215

COLUMBUS POLICE DEPARTMENT

 

 

 

120 Marconi Boulevard
Columbus, OH 43215
DEFENDANTS.
COMPLAINT
INTRODUCTION

1, ‘This is an action for monetary damages arising from the use of excessive force resulting in
Assault, Battery, Intentional and Negligent Infliction of Emotional Distress, as well as the
deprivation of nghts pursuant to 42 U.S.C. § 1983, of Ashley C. Johnson (herein, Plaintiff
Johnson”) by Columbus Police Department Employees, Officer Ryan Lee, Officer, Devin

Rieser, and Officer Daniel Hargus (herein, “Defendant CPD Officers.”) The parties came

Page | of 7

 
Case: 2:19-cv-00381-EAS-CMV Doc #: 2 Filed: 02/06/19 Page: 2 of 7 PAGEID #: 21
Franklin County Ohio Clerk of Courts of the Common Pleas- 2019 Jan 17 4:19 PM-19CV0G0315

OE480 - U90

into contact on January 14, 2018 during the arrest of a third-party; when Plainnff Johnson
approached the Defendant CPD Officers for more information about the cause of the
arrest, the Defendant CPD Officers responded by physically assaulting her and throwing
her to the ground, charging her with obstruction of justice, transporting her to the Franklin
County Jail, and depriving her of medical attention, Plaintiff Johnson sought medical
treatment upon her release and was diagnosed with an isolate fracture to her right humerus
shaft, an injury which required surgery and extended rehabilitation. Plaintiff Johnson
suffered intense physical pain, mental anguish, lost wages, and monetary damages as a
result of the actions of the Defendant CPD Officers.

FACTS

. Plaintiffis a citizen of the United States and resident of the State of Ohio.

Defendant CPD Officers are employees of the Columbus Police Department. Each is
sued in his mdividual and official capacities.

Defendant CPD Officers are not protected by R.C. 2744.03(A)(6Xb) because each has
forfeited immunity by actions and omissions that were “with malicious purpose, in bad
faith, or in a wanton or reckless manner.”

Defendant CPD Officers acted recklessly by exhibiting a “conscious disregard of or
indifference to a known or obvious risk of harm to another that is unreasonable under the
circumstances and is substantially greater than negligent conduct.” Anderson u. City of
Massillon, 134 Ohio St.3d 380. 2012-Ohio-5711, ¥ 23.

Defendant CPD Officers accused Plaintiff Johnson of obstruction of official business
pursuant to R.C, 2321.31 because she allegedly “got in front of an officer and began yelling

at him before using two hands to push the officer in the chest.”

Page 2 of 7
Case: 2:19-cv-00381-EAS-CMV Doc #: 2 Filed: 02/06/19 Page: 3 of 7 PAGEID #: 22

Franklin County Ohio Clerk of Courts of the Common Pleas- 2019 Jan 11 4:19 PM-79CV000315
OH480 - USI

6. Defendant CPD Officers then used recklessly excessive force in arresting Ms, Johnson, a
petite woman of only 5 feet in height and 129 pounds in weight, twisting her arms, throwing
her to the ground, and causing her serious physical harm in the form of a fractured right
humerus bone and severe pain to her right wrist and elbow.

7. This injury caused Ms. Johnson significant and enduring physical pain; Despite Ms.
Johnson’s cries of pain, the CPD Officers recklessly and wantonly left her handcuffed,
forced her into the back of a cruiser, and transported her to the Franklin County Jail, at
roughly 1:15 AM,

8. Several hours later, after suffering with no medical attention, Ms. Johnson was seen at
Grant Medical Center Emergency Department, at roughly 2:54 P.M.

9, On March 23, 2018, Ms. Johnson accepted a bargain from the State and pleaded guilty to
one count of obstruction of justice, R.C, 2321.31, a misdemeanor of the second degree.

FIRST CLAIM FOR RELIEF: 42 U.S.C. § 1983
10, Plaintiff Johnson incorporates the above paragraphs as if fully re-written herein.

11. The actions of the Defendant CPD Officers constitute violations of 42 U.S.C. § 1983, and
the Fourth and Fourteenth Amendments to the United States Constitution.

12.42 US.C. § 1983 provides in part: “Every person who, under color of any statute,
ordinance, regulation, custom, or usage, of any State or Territory or the District of
Columbia, subjects, or causes to be subjected, any citizen of the United States or other
person within the jurisdiction thereof to the deprivation of any nights, privileges, or
immunities secured by the Constitution and laws, shall be liable to the party injured in an
action at law, suit in equity, or other proper proceeding for redress, except that in any
action brought against a judicial officer for an act or omission taken in such officer's judicial
capacity, injunctive relief shall not be granted unless a declaratory decree was violated or
declaratory relief was unavailable.”

13. The Ohio Supreme Court has summarized the elements of a § 1983 claim in St Clair Corp.
v. City of Cleveland, 49 Ohio St.3d 33, 550 N.E.2d 456 (1990): “To establish such a claim,

Page 3 of 7
Case: 2:19-cv-00381-EAS-CMV Doc #: 2 Filed: 02/06/19 Page: 4 of 7 PAGEID #: 23

Franklin County Ohio Clerk of Courts of the Common Pleas- 2019 Jan 11 4:19 PM-19CV000315
OE480 - US2

two elements are required: (1) the conduct in controversy must be committed by a person
acting under color of state law, and (2) the conduct must deprive the plaintiff of rights,
privileges or immunities secured by the Constitution or laws of the United States.”

14. At all times, Defendant CPD Officers acted under color of Ohio State Law.

15. The Defendant CPD Officer’s actions deprived Plaintiff Johnson of her freedom from
warrantless and unreasonable search and seizure as protected by the Fourth and
Fourteenth Amendments to the United States Constitution.

16. The Defendant Columbus Police Department failed to adequately train Defendant CPD
Officers because the training received by Defendant CPD Officers was inadequate, there
is an obvious need to train officers to refrain from the use of excessive force and a failure to
discipline officers who have used excessive force, and the inadequate training and lack of
discipline the CPD Officers received was the moving force behind Plaintiffs injuries.

SECOND CLAIM FOR RELIEF: ASSAULT

17. Plamtiff Johnson incorporates the above paragraphs as if fully re-written herein.

18. The tort of assault consists of “the willful threat or attempt to harm or touch another
offensively, which threat or attempt reasonably places the other in fear of such contact. ‘The
threat or attempt must be coupled with a definitive act by one who has the apparent ability
to do the harm or to commit the offensive touching.” Smith v. Fohn Deere Co., 83 Ohio App.3d
398, 406, 614 N.E.2d 1148 (1993),

THIRD CLAIM FOR RELIEF: BATTERY
19, Plaintiff Johnson incorporates the above paragraphs as if fully re-written herein.
20. The tort of assault consists of an “intentional, unconsented-to touching.” Anderson v.

St.Francis-St. George Hosp. Inc., 77 Ohio St.3d 82, 83, 671 N.E.2d 225 (1996).

Page 4 of 7
Case: 2:19-cv-00381-EAS-CMV Doc #: 2 Filed: 02/06/19 Page: 5 of 7 PAGEID #: 24
Franklin County Ohio Clerk of Courts of the Common Pleas- 2019 Jan 11 4:19 PM-19CV000315

OE480 - U33

21s

22.

23.

24.

25.

26.

oF

FOURTH CLAIM FOR RELIEF; NEGLIGENCE
Plaintiff Johnson incorporates the above paragraphs as if fully re-written herein,
To establish negligence, a Plaintiff must show: “(1) the defendant owed her a duty of care;
(2) the defendant breached that duty of care; (3) as a direct and proximate result of the
defendant’s breach, the plaintiff suffered injury.” Meinfee v. Ohio Welding Products, Inc,, 15
Ohio $tu.3d 75, 77, 472 N.E.2d 707 (1984).
As law enforcement ollicers sworn by the State of Ohio, Defendant CPD Officers had a
duty of care to protect Plaintiff Johnson from harm and a duty to perform their duties
without using excessive force.
Defendant CPD Officers breached their duty of care by negligently, recklessly, and
wantonly used excessive force in detaining Plaintiff Johnson, thereby causing Plaintiff
serious physical harm, injury, emotional distress, and damages as hereinafter set forth.
As a direct and proximate result of Defendant CPD Officers’ negligent, reckless, and
wanton behavior, and a direct and proximate result of said excessive use of force, Plaintiff
Johnson sustained injury to her right humerus bone, right elbow, and right wrist, causing
pain and undermining her health and well-being,
As a direct and proximate result of Defendant CPD Officers’ negligent, reckless, and
wanton actions, Plaintiff Johnson was denied immediate medical attention and suffered an
aggravation of her pain by Defendant CPD Officers’ choice to handcuff her and transport
her in the back of a CPD cruiser.
As a direct and proximate result of Defendant CPD Officers’ negligent, reckless, and
wanton actions, Plaintiff Johnson suffered extreme emotional distress and mental anguish,

as her cries of pain were ignored during transport and at the Franklin County Jail.

Page 5 of 7
Case: 2:19-cv-00381-EAS-CMV Doc #: 2 Filed: 02/06/19 Page: 6 of 7 PAGEID #: 25

Franklin County Ohio Clerk of Courts of the Common Pleas- 2079 Jan 11 4:19 PM-19CV000315
OB480 - U94

28. As a direct and proximate result of Defendant CPD Officers’ negligent, reckless, and
wanton actions, Plaintiff Johnson lost wages from her employment, and will, with

reasonable certainty, continue to suffer such losses in the indefinite future.

FIFTH CLAIM FOR RELIEF:
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

29, Plaintiff Johnson incorporates the above paragraphs as if fully re-written herein.

30. To establish a claim of intentional infliction of emotional distress, a Plaintiff must show: “(1)
the defendant intended to cause the plaintiff serious emotional distress; (2) the defendant’s

_ conduct was extreme and outrageous, and (3) the defendant’s conduct was the proximate
cause of plaintiff's serious emotional distress. Phugn v. Waste Mgt. Inc, 71 Ohio St.3d 408.
410, 1994-Ohio-389. When Defendants are employees of a political subdivision, Plaintiff
must show Defendants acted with malice, or in a wanton or reckless manner. David v. Matter,
6th Dist. No. S-17-006, 2017-Ohio-7351, 7 15.

31, Defendant CPD Officers intended to cause Plaintiff Johnson serious emotional distress
when each chose to ignore her cries of pain and pleas for help after each used excessive
force in arresting Plaintiff Johnson.

32, Defendant CPD Officers were annoyed that Plaintiff Johnson allegedly interfered with the
arrest of a third-party and retaliated by using excessive force to arrest Plaintiff Johnson and
then intentionally ignoring Plaintiff Johnson’s cries for help, constituting extreme,
outrageous, malicious, reckless, and wanton behavior by the Defendant CPD Officers.

33. Defendant’s CPD Officers actions in using excessive force and denying Plaintiff Johnson
medical attention was the proximate cause of Plaintiff Johnson’s serious emotional distress.

URY DEMAND

34, Plaintiff Johnson demands a jury trial to hear her claims for relief.

Page 6 of 7
Case: 2:19-cv-00381-EAS-CMV Doc #: 2 Filed: 02/06/19 Page: 7 of 7 PAGEID #: 26

Franklin County Ohio Clerk of Courts of the Common Pleas- 2019 Jan 11 4:19 PM-19CV000315
0OE480 = 035

PRAYER FOR RELIEF
WHEREFORE, Plaintiff Johnson prays for judgment against the Defendant CPD Officers
in an amount in excess of fifteen thousand dollars ($15,000.00) that will fully, fairly, and completely
compensate Plaintiff Johnson for her injuries sustained by the Defendant CPD Officer’s violation
of 42 U.S.C. § 1983, Assault, Battery, and Intentional Infliction of Emotional Distress, plus the cost
of this action herein. Plaintiff further prays the Defendant CPD Officers be ordered to undergo
additional training and be issued formal reprimands for their actions on January 14, 2018, in order

to protect the public from future harm and abuse by the Defendant CPD Officers.

 

 

Respectfully Submitted,

fs/ Brian G. Jones ‘s/f Elizabeth E. Osorio

BRIAN G. JONES, Esq, (0081724) ELIZABETH E. Osorio, Esq, (0090495)
Counsel for Ashley C, Johnson Co-Counsel for Ashley C. Johnson

THE LAW OFFICE OF BRIAN JONES, LLG THE LAW OFFICE OF BRIAN JONES, LLC
52 North Sandusky Street 92 North Sandusky Street

Delaware, OH 43015 Delaware, OH 43015

O: 740-363-3900 0 740-363-3900

F; 614-467-2083 BP: 614-467-2083

Es BGJ@TLOBJ.com a EEO@TLOBJ.com

CERTIFICATE OF SERVICE
The undersigned Attorney for Plaintiff hereby certifies that a true copy of the foregoing
document was served upon the Defendant CPD Officers by certified mail as provided in the
Instructions for Service E-Filed in the Franklin County Clerk of Courts; and by regular U.S. Mail
to Defendant CPD Officers, through Attorney Jeffrey Furbee, Police Advisor, Section Chief, at
120 Marconi Blvd, 8th floor, Columbus, Ohio 43215 on this 10th day of January 2019.

‘s/ Brian G. Jones

 

BRIAN G. JONES, Esq, (0081724)
Attorney for Plaintiff Ashley C. Johnson

Page 7 of 7
